 


109 HR 697 IH: Federal Firefighters Fairness Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 697 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mrs. Jo Ann Davis of Virginia (for herself and Mrs. Capps) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title 5, United States Code, to create a presumption that disability of a Federal employee in fire protection activities caused by certain conditions is presumed to result from the performance of such employee’s duty. 
 
 
1.Short titleThis Act may be cited as the Federal Firefighters Fairness Act of 2005. 
2.Certain diseases presumed to be work-related cause of disability or death for Federal employees in fire protection activities 
(a)In generalSection 8102 of title 5, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)With regard to an employee in fire protection activities, a disease specified in paragraph (2) shall be presumed to be proximately caused by the employment of such employee. The disability or death of an employee in fire protection activities due to such a disease shall be presumed to result from personal injury sustained while in the performance of such employee’s duty. Such presumptions may be rebutted by a preponderance of the evidence. 
(2)The diseases specified in this paragraph are the following: 
(A)Heart disease. 
(B)Lung disease. 
(C)The following cancers: 
(i)Brain cancer. 
(ii)Cancer of the blood or lymphatic systems. 
(iii)Leukemia. 
(iv)Lymphoma (except Hodgkin’s disease). 
(v)Multiple myeloma. 
(vi)Bladder cancer. 
(vii)Kidney cancer. 
(viii)Prostate cancer. 
(ix)Testicular cancer. 
(x)Cancer of the digestive system. 
(xi)Colon cancer. 
(xii)Liver cancer. 
(xiii)Skin cancer. 
(xiv)Breast cancer. 
(xv)Lung cancer. 
(D)The following infectious diseases: 
(i)Tuberculosis. 
(ii)Hepatitis A, B, or C. 
(iii)Human immunodeficiency virus (HIV). 
(iv)Diphtheria. 
(v)Hemorrhagic fever. 
(vi)Meningococcal disease. 
(vii)Rabies. 
(viii)Any uncommon infectious disease the contraction of which the Secretary of Labor determines to be related to the hazards to which an employee in fire protection activities may be subject. 
(3)The term employee in fire protection activities means an employee, including a firefighter, paramedic, emergency medical technician, rescue worker, ambulance personnel, or hazardous materials worker, who— 
(A)is trained in fire suppression, has the legal authority and responsibility to engage in fire suppression; and 
(B)is engaged in the prevention, control, and extinguishment of fires or response to emergency situations where life, property, or the environment is at risk.. 
(b)Effective dateThe amendment made by this section applies to an injury that is first diagnosed, or a death that occurs, on or after the date of enactment of this Act. 
 
